Citation Nr: 1802742	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-21 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety state not otherwise specified (acquired psychiatric disability).

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from June 2000 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In October 2015, the Board remanded this matter for additional development, which has not been substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability, GERD, and an acquired psychiatric disability.  

As part of its October 2015 Board remand directives, the AOJ was instructed to schedule VA examinations for each of the Veteran's claims.  Upon remand, the AOJ attempted to arrange for a VA examination scheduled for May 2016.  According to the subsequent supplemental statement of the case issued in October 2017, the Veteran failed to report to the examination and notification of the failure was reported to the AOJ in June 2016.  The Veteran's file is missing this notification, as well notice of these examinations presumably sent to the Veteran's current mailing address.  Thus, the Board is unable to determine whether the Veteran was aware of his scheduled VA examinations.  For this reason, another remand is needed.

Prior to arranging for new VA examinations, the AOJ should confirm the Veteran's current address.  In this regard, the AOJ has been sending correspondence to an address in Monticello, Arkansas.  However, in February 2015, the Veteran received a deferred rating decision because there was confusion regarding his address.  A note in the February 2015 deferred rating stated that an address search needed to be conducted and to work with his (now prior) representative to ensure that the Veteran was receiving all notifications and that his address was current.  There is nothing in the record stating that an address search was conducted.  Furthermore, the Veteran's representative was disaccredited and the Veteran was sent a letter in September 2015 that the previously assigned representative was no longer allowed to provide representation services before VA.  Given these address and representative issues, and the fact that the record does not appear to contain a clear confirmed change of address from the Veteran, address confirmation should be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to confirm the Veteran's current address.

2.  If a correct address is obtained, schedule the appropriate VA examinations to assist in determining the nature and etiology of any currently diagnosed acquired psychiatric disability, right knee disability, and/or GERD.  Notice of this examination must be sent to the Veteran's current mailing address.  

(i)  The examiner is asked to identify the specific stressor(s) underlying any PTSD or acquired psychiatric disability diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  

The examiner should address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) is/are related to fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a PTSD diagnosis; and whether symptoms are related to any identified stressor that is not related to fear of hostile military or terrorist activity.  

Stressors advanced by the Veteran should include traumatic experiences while stationed in Iraq and witnessing a fuel tank explosion while stationed at Fort Hood.

If any non-PTSD mental disability is diagnosed, such as the previously diagnosed anxiety state not otherwise specified, the VA examiner should opine as to whether it is as likely as not (i.e. probability of 50 percent or more) that the diagnosed mental disability had its onset during active service, including as due to one of the aforementioned stressors.

(ii)  The examiner is asked whether it is as likely as not (i.e. probability of 50 percent or more) that any currently diagnosed gastrointestinal disability, to include GERD, is etiologically related to any incident of active duty, including any hazardous environmental exposure while stationed in Iraq.

(iii)  The examiner is asked whether it is as likely as not (i.e. probability of 50 percent or more) that any currently diagnosed right knee disability, including residuals from surgery, is etiologically related to any incident of active duty, including the Veteran's advanced in-service accidents of twisting the right knee while carrying large firearms and landing on the right knee when exiting from an aircraft.

3.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




